|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
WESTERN DlVlS|ON

DAYTON VETERANS
RES|DENCES Ll|VllTED
PARTNERSH|P, d/b/a
FREEDOi\/I'S PATH AT DAYTON,

P|aintiff,
Case No. 3:16-cv-466

JUDGE WALTER H. RlCE

V.

DAYTON METROPOLITAN
HOUS|NG AUTHOR|TY, d/b/a
GREATER DAYTON PREM|ER
|VIANAGEMENT,

Defendant.

 

DEC|S|ON AND ENTRY OVERRULING lN PART AND SUSTA|N|NG |N
PART DAYTON l\/|ETROPOL|TAN HOUS|NG AUTHOR|TY'S |VlOTlON
FOR SUl\/||VIARY JUDGIV|ENT (DOC. #40),' OVERRUL|NG
PLA|NTIFF’S N|OT|ON FOR PARTIAL SU|Vll\/IARY JUDGN|ENT (DOC.
#4‘]); OVERRULING DAYTON METROPOL|TAN HOUS|NG
AUTHOR|TY'S lVlOT|ON TO STR|KE (DOC. #48); CONFERENCE
CALL SET FOR APR|L '|O, 2019, AT 5:00 P.M.

 

P|aintiff, Dayton Veterans Residences Lirnited Partnership d/b/a Freedom's
Path at Dayton ("Freedom’s Path”) filed suit against Dayton l\/letropolitan Housing
Authority d/b/a Greater Dayton Premier l\/lanagement (”Greater Dayton Premier
l\/lanagement” or ”GDP|V|”), alleging violations of Title I| of the Americans With
Disabilities Act {”ADA”), 42 U.S.C. § 12132, and the Fair Housing Act of 1968
(”FHA"), 42 U.S.C. § 3604. Freedom's Path maintains that Greater Dayton

Premier l\/lanagement arbitrari|y, capriciously and discriminatorily blocked funding

for, and financing of, 60 units of project-based affordable housing for homeless
veterans, most of whom are disabled.

This matter is currently before the Court on Greater Dayton Premier
|Vlanagement's lVlotion for Summary Judgment, Doc. #40, Freedom's Path’s
Nlotion for Partial Summary Judgment, Doc. #41, and Greater Dayton Premier

Nlanagement's l\/lotion to Strike Declaration of Craig Taylor, Doc. #48.

l. Background and Procedural History

Plaintiff, Freedom's Path, is a limited partnership formed for the sole purpose
of developing and owning 60 units of affordable housing for homeless veterans on
the Veteran's Administration's |Vledica| Campus (”VAl\/|C") in Dayton, Ohio. Craig
Taylor, a consultant Working With Don Paxton of Communities for Veterans
{“CFV”), a real estate development company, headed up the Freedom's Path
project.

On December 30, 2011, the Veteran's Administration awarded Freedom's
Path a 5-year Enhanced Use Lease (”EUL") for 14 acres of land on the VAlVlC.
Doc. #43-16, PagelD##1742-55. At his deposition, Taylor explained that, to
complete the housing project, Freedom's Path then needed to obtain: (1) low
income housing tax credits (”L|HTCS”) from the Ohio Housing Finance Authority
(”OHFA”); and 12l project-based rental assistance from the United States
Department of Housing and Urban Deve|opment {”HUD”). Doc. #31-1,

Pageio#szo.

To accomplish these tasks, Freedom's Path needed the assistance of
Defendant Greater Dayton Premier l\/lanagement, the federal public housing
authority (”PHA”) serving the Dayton area. Greater Dayton Premier i\/lanagement
administers several HUD programs, including housing assistance through Sections
8 and 9 of the Housing Act of 1937. Greater Dayton Premier lVlanagement also
administers HUD's Veterans Affairs Supportive Housing (”VASH”) program, Which
provides rental assistance to veterans. Only a public housing authority can apply
for VASH vouchers, vvhich are allocated by HUD based on geographic need and the
public housing authority's performance data. Doc. #43-14, Page|D#1722. VASH
vouchers come in tvvo forms-individual tenant-based rental assistance, and
project-specific, project-based rental assistance l“PBRA”l.

As Craig Tay|or explained, individual tenant-based housing vouchers are
often useless to homeless veterans because, if a veteran has a criminal record or a
history of eviction or lacks the financial means to pay the first and last month’s
rent, a landlord is unlikely to agree to lease to him. Doc. #31-1, Page|D#555.
lVloreover, in order for Freedom's Path to create a veterans-only housing complex,
it needed project-based vouchers l”PBVs”). /d. at PagelD##584-85.

Although project-based vouchers are also available under Section 8 of the
Housing Act of 1937, Freedom's Path preferred VASH project-based vouchers,
Which combine rental assistance With ”Wraparound” case management and other
clinical services provided by the Veteran’s Administration. /d. at PagelD##512,

584. For this reason, a commitment for VASH project-based vouchers is "the

brass ring for these projects.” /d. at PagelD##579-80. After HUD issues a Notice
of Funding Availabiiity l"NOFA"), a public housing authority may apply for VASH
project-based vouchers on its own behalf, on behalf of other entities, or both. Doc.
#43-14, PagelD#1723. if a public housing authority applies on behalf of another
entity, this increases the chance that HUD will award the VASH project-based
vouchers. /d. at Page|D#1724. This case stems from Greater Dayton Premier
l\/lanagement’s refusal to apply for VASH project-based vouchers on behalf of
Freedom's Path.

After obtaining the 5-year lease on the Veteran’s Administration's lViedica|
Campus, Freedom's Path applied to the Ohio Housing Finance Authority (”OHFA”)
for low-income housing tax credits, which are competitively awarded. OHFA
requires a commitment from a public housing authority for project-based rental
assistance for at least 50% of the proposed units. Because, at that point,
Freedom's Path was proposing a 66-unit project, it needed a commitment of 33
project-based vouchers from Greater Dayton Premier l\/lanagement. Doc. #31-1,
Page|D#SZO.

On Apri| 9, 2013, Greater Dayton Premier i\/lanagement's interim Chief
Executive Officer, A|phonzio Prude, extended support for the Freedom's Path
project, committing 33 project-based vouchers ”to assist With housing in the newly
constructed sixty-six (66) unit building that will provide permanent supportive
housing for homeless veterans.” Doc. #6-1, PagelD#62. These were not VASH

vouchers but were to be provided through HUD's Section 8 voucher program.

Doc. #33-2, PagelD#745. Freedom's Path also received a $1 million promise of a
grant from the Veteran’s Administration. Doc. #31-1, PagelD#541.

Ohio Housing Finance Authority rejected Freedom's Path's application but
encouraged it to reapply for low-income housing tax credits at a later date. /d. at
PagelD;iiili‘E)31-32.1 Before reapp|ying, Freedom's Path worked to build additional
community support for the project through the Housing Advisory Board and local
government officials. /d. at PagelD#537. Additiona| letters of support would
increase the chance that Freedom's Path would be awarded low-income housing
tax credits. /d. at Page|D##587, 612-13.

in mid-December of 2015, Kim Powell, Acting Homeless Program l\/lanager
of the Dayton Veteran’s Administration’s l'\/ledica| Campus, contacted Jennifer
Heapy, Greater Dayton Premier l\/|anagement’s new Executive Director,2 about
setting up a meeting with Craig Taylor to discuss the Freedom's Path project.
Doc. #40-2, PagelD#914. Taylor sought an immediate letter from Greater Dayton
Premier l\/lanagement in support of his request for a letter of recommendation from
the Housing Advisory Board. Doc. #31-1, PagelD##586-87. He also sought a

commitment of VASH project-based vouchers from Greater Dayton Premier

 

1 Tay|or had simultaneously applied for LlHTCs for another veteran's housing
project in Chil|icothe, Ohio. OHFC awarded LlHTCs to the Chil|icothe project,
which had to be underway before he could reapply for LlHTCs for the Dayton
project. Doc. #31-1, Page|D##533-34.

2 Alphonzio Prude was terminated in December of 2014 for failure to comply with
HUD regulations and for settling a lawsuit without consulting the Board of Housing
Commissioners. Doc. #33-2, Page|D#728.

5

l\/lanagement. He hoped that, in the summer of 2016, when HUD issued its next
Notice of Funding Avai|abi|ity, Greater Dayton Premier lV|anagement would apply
for 60 VASH vouchers on behalf of Freedom's Path. Greater Dayton Premier
l\/ianagement could then substitute some of those VASH vouchers for the 33
Section 8 project-based vouchers previously committed by Prude and return those
33 Section 8 vouchers to Greater Dayton Premier l\/lanagement's pool. Tay|or
noted that Greater Dayton Premier i\/lanagement also had unused VASH tenant-
based housing vouchers that it could have converted into project-based vouchers.
fd. at PagelD##546-48, 583-86.

Heapy responded that she was willing to talk to Taylor. With respect to
Prude's earlier commitment of 33 project-based vouchers, she cautioned, however,
that Prude ”appears to have been unaware that HUD regulations do not allow the
agency to commit project[-]based vouchers outside of the RFP bidding process and
[Prude’s actionsi could result in HUD recapturing all of the subsidy for the project."
Doc. #40-2, PagelD#913. She took the position that Prude's earlier commitment
of 33 project-based vouchers Was inconsistent with 24 C.F.R. § 983.51(bl, the
HUD regulation governing how a public housing authority l”PHA"l must select
project-based voucher (”PBV"i proposals. That subsection of the regulation
provides as follows:

(bl Se|ection of PBV proposa|s. The PHA must select PBi/ proposals in

accordance With the selection procedures in the PHA administrative

plan, The PHA must select PBV proposals by either of the following
two methods.

(1) PHA request for PBV Proposa|s. The PHA may not limit
proposals to a single site or impose restrictions that explicitly or
practically preclude owner submission of proposals for PBV
housing on different sites.

l2) Selection based on previous competition. The PHA may
select, Without competition, a proposal for housing assisted under
a federa|, State, or local government housing assistance,
community development, or supportive services program that
required competitive selection of proposals (e.g., HO|VlE, and units
for which competitively awarded low-income housing tax credits
(LlHTCsl have been providedl, where the proposal has been
selected in accordance with such program's competitive selection
requirements within 3 years of the PBV proposal selection date,
and the earlier competitively selected housing assistance proposal
did not involve any consideration that the project Would receive
PBV assistance.

24 C.F.R. § 983.51lb) (emphasis addedl.

During the relevant time period, Greater Dayton Premier |Vlanagement’s
Administrative Plan provided for only the first selection method. lt stated that
”[u]nits selected for project-based assistance will be awarded by a competitive
request for proposals [”RFP”] initiated by GDPl\/l.” Doc. #42-21, PagelD#1081. lt
is undisputed that, at no time did Freedom's Path submit a proposal in response to
an RFP initiated by Greater Dayton Premier l\/lanagement.

Heapy and Taylor spoke on December 15, 2015. Taylor did not believe that
§ 983.51lb) was an impediment to his request. He sent her an email message
later that day, stating as follows:

As discussed, attached is the section of the federal regs [§ 983.51(b)]

that allows selection of [a] project Without going through the RFP

process. As l noted, this selection process must be explicitly

referenced in your Administrative Plan. l can provide examples of that
language that we provided to [other public housing authorities].

Aiso attached was the last PBRA NOFA for HUD-VASH, issue[d] in
June of 2015. We expect another to come out around June, 2016.
Under that 2015 NOFA we were awarded 42 vouchers in Heiena, |ViT,
52 in Hines, illinois and 20 in Kerrviiie, Texas, utilizing the same
federal regulation authority as noted above.

Doc. #40-12, PageiD#959.
On December 18, 2015, Heapy responded to Tay|or as follows:

l appreciate your willingness to quickly provide me with the
information necessary for me to determine if l could author a letter of
support. After reviewing the information and a conversation with the
agency's general counsei, l am unable to provide the letter. l hope
that you understand that this decision is not based on the content of
your proposal or the population that you house. The decision was
based on the fact that the relevant PlH notice and regulations simply
do not allow the housing authority to in any manner commit/support a
development without the requisite open bidding process. i appreciate
that there [are] potential changes that can be made to our
administrative plan that might have made the letter possib|e.
However, that language is not currently contained in our plan. As you
know any changes are a lengthy process that at a minimum require
approval of our Board of Housing Commissioners.

l encourage you to apply to our future PBV requests for proposais. in
fact, l am going to make a note that you receive an emaii notification
of such.

Doc. #40-3, PageiD#916 (emphasis in origina|).3

That same afternoon, Don Paxton, of Communities for Veterans l”CFV”),

emailed Heapy, stating that ”[t]here has to be a Way to get this done.” He noted

 

3 The PlH (Public and indian Housing) NOFAs issued in 2015 and 2016 required a
public housing authority to have a selection policy for project-based vouchers in its
Administrative Plan prior to selecting proposais, and to select those proposals in
accordance with that policy and in accordance with 24 C.F.R. § 983.51. Doc.
#40-7, PagelD#926; Doc. #40-8, PageiD#937.

8

that CFV had overcome similar obstacles in the past with projects in other cities.

Doc. #40-4, PagelD#918. Heapy responded, in relevant part, as follows:

/d.

l want to assure you that i, and general counsei, reviewed the
relevant PlH notice and regulation you provided regarding the project
based VASH vouchers. GDPi\/l shares your passion for housing
veterans as evidenced by our continued commitment to the VA and
VASH. Therefore, your request was fully reviewed. . . . it is my duty
to be vigilant in maintaining GDPiVi's adherence to HUD rules and
regulations. i am completely confident in the agency's general
counsel and his ability to read and analyze the applicable rules and
regulations. As a result i am unable to provide a letter.

lt appears that Heapy and Taylor engaged in further telephone conversations

on this matter, and that Taylor then spoke to Paxton. HoWever, the contents of

those conversations are not part of the record. On December 21 , 2015, Paxton

emailed Heapv, stating:

After reviewing our situation more with the VA and everyone eise, we
will take you up on your offer to come back in the new year and
request an increase in the commitment to cover 100% of the
development and work to apply for VASH in the upcoming round With
the VA. in the interim, we will simply continue to use the current
commitment for 33 units of PBRA in order to complete the last of our
funding. Craig will follow up accordingly in January.

Doc. #40-5, PagelD#921.

Heapy responded as follows:

There appears to be a disconnect between what i told iVir. Taylor and
what he has communicated to you because there is no offer as you
detailed in your email. i communicated to i\/ir. Taylor that the letter
that was written in 2013, is almost two and a half years old and for a
previous submission, therefore it can no longer be used as a
commitment for this round and is not to be used as such.
Additionaiiy, my reference to any potential upcoming project based

vouchers did not include any commitment on my part to partner With

his organization for a VASH NOFA. in fact, the regulations do not

allow me to make such a commitment unless he is selected as a

partner through an open bidding process prior to application. Or if our

Administrative Plan allowed for his selection based on a previous

competitive process in which the subsidy was not considered

Neither of these factors exists in our scenario. i\/iy reference to any

future PBV RFP was simply making iVlr. Taylor aware that we may

solicit applications sometime next year.

ld.

Paxton responded that Communities for Veterans had relied extensively on
Prude's commitment letter in putting the Freedom's Path project together. He
further noted that the letter had no expiration language or terms Which allowed it
to be unilaterally terminated. He asked that Greater Dayton Premier i\/ianagement
honor the prior commitment Doc. #42-5, PageiD#1009.

That same day, Heapy contacted HUD employee Gordon Biack to verify that
what she had told Paxton and Taylor Was correct. Doc. #40-6, PageiD#923.
Biack confirmed that, under Greater Dayton Premier i\/ianagement's Administrative
Plan, ”a PHA is prohibited from honoring a PBV commitment unless they have
followed the RFP procedures first.” He noted the ”very negative consequences"
that could result if Greater Dayton Premier l\/lanagement honored the earlier
commitment Doc. #40-9, Page|D#950.

On January 6, 2016, Heapy informed Paxton of her discussion with Biack
and again advised Paxton not to rely on Prude's letter of commitment. Doc. #42-

6, PagelD#1012. Paxton objected, again noting that Freedom's Path had based

two years of effort and resources on Prude's commitment of 33 project-based

10

vouchers. He suggested that they work together with HUD officials to find a
solution. ld.

in February of 2016, Freedom's Path reapplied to Ohio Housing Finance
Authority for low-income housing tax credits. Despite Heapy’s admonition, it
submitted Prude's letter in support of its application. Doc. #30-1, PageiD#427.
Later that year, Ohio Housing Finance Authority awarded Freedom's Path the
requested low-income housing tax credits. Doc. #43-7, Page|D#1120. Freedom's
Path also obtained a letter of recommendation from the Housing Advisory Board.
Doc. #31-1, PageiD#605. All that was yet needed was Greater Dayton Premier
i\/ianagement's assistance in obtaining the VASH project-based vouchers.

in an email to Don Paxton on June 22, 2016, Taylor noted that the next
Notice of Funding Avaiiabiiity should be announced within the next 30 days. in
discussing his previous interactions with Heapy, Taylor stated, ”[ais was done with
several other PHA's, these folks need to amend their Admin Plan to be able to
award the vouchers to us based on our award through another governmental entity
without hav[ing] to go through a competitive RFP process, so we need their
cooperation at a couple of leveis.” Doc. #40-13, PagelD##961-62. Taylor noted
that the HUD-VASH was ”essentia|” to the project. |n his opinion, ”we are a shoe-
in for getting the vouchers if the PHA Wili work with us. That said, they were less
than cordial, to say the least.” ld. at PageiD#962.

On June 29, 2016, Taylor spoke with Heapy. He then sent an emaii

message to De Carol Smith, the project manager at the Veteran’s Administration,

ll

indicating that Greater Dayton Premier i\/ianagement was “at least considering an
application for PBRA once the NOFA comes out for HUD-VASH.” Taylor noted,
however, that Heapy had raised an issue on Which he now sought Smith’s
guidance. The award of low-income housing tax credits qualified as a previous
competition under § 983.51ibli2). However, under § 983.51(bl(2), a public
housing authority could award project-based vouchers based on an earlier
competition only if ”the earlier competitively selected housing assistance proposal
did not involve any consideration that the project would receive PBV assistance.”
Given that Freedom's Path had relied on Prude's letter, committing 33 project-
based vouchers, in applying for the low-income housing tax credits, Heapy had
questioned whether this would disqualify Freedom's Path from proceeding under
that subsection of the regulation. Doc. #42-7, PageiD#1019. The next day,
Smith emailed Taylor that she did not believe that this was a problem. ld. at
PageiD#1017.

HUD issued its 2016 Notice of Funding Avaiiabiiity on Juiy 1, 2016,
establishing an application deadline of September 9, 2016. Doc. #40-8,
PageiD##936-37. On August 15, 2016, Taylor informed Heapy via email that
Ohio Housing Finance Authority had verified that project-based vouchers Were not
considered in the decision to award low-income housing tax credits to Freedom's
Path. Accordingly, the project Was eligible to be submitted for an award of VASH
vouchers under §983.51(b)(2). He indicated, however, that, according to De Caroi

Smith, it did not appear that Greater Dayton Premier l\/ianagement Was willing to

12

sponsor the application. Taylor questioned whether Greater Dayton Premier
l\/ianagement might be willing to apply for the vouchers but defer their
administration to another public housing authority. Doc. #42-9, PageiD##1029-
30.

On August 17, 2016, Heapy responded that Greater Dayton Premier
i\/ianagement would not be applying for the Notice of Funding Availabiiity because
it would need to add at least one more employee for which it had not budgeted. in
addition, she stated that Greater Dayton Premier i\/lanagement was dangerously
close to its 20% limit on project-based vouchers. She also rejected Taylor's
request to defer administration of the vouchers to another public housing authority
because it was her understanding that, because Greater Dayton Premier
Management would still be the applicant, this Would count toward its 20% |imit.
She indicated, however, that Greater Dayton Premier l\/ianagement Was still
reviewing the information. /d. at Page|D#1029.

On August 22, 2016, Don Paxton again urged Heapy to, at the very least,
honor Prude's commitment for 33 project-based vouchers. /d. at Page|D#1028.
On August 23, 2016, Heapy acknowledged his frustration, but again explained
that Greater Dayton Premier i\/ianagement was unable to do so because the
regulations simply did not allow it. She explained that Greater Dayton Premier
i\/lanagement had no authority to make a commitment “without the requisite open
bidding process or a provision in our administrative pian, which we do not have."

/d. That same day, Don Paxton emailed Heapy the foilowing:

13

i\/iy understanding is that the federal law requires some competition
occur prior to the allocation of Project Housing Choice Vouchers.
Generaliy speaking, HUD has always considered the allocation of
competitive 9% LlHTCs to a development as meeting that
requirement. Notwithstanding a simple amendment to your low
income housing pian, the [H]ousing iAlct of 1937 statutorily permits
you to enter into a housing assistance payment contract using HCV
without HUD approvai. We are a bit perplexed by the current
situation because seemingly we have met all of the legal
requirements, we have offered to have conversations With ali of your
various folks that are telling you otherwise and we have been
continuously asking for your help to make this project happen since
iViarch.

We have a good alternative in place now that would avoid you

needing to use any of your Vouchers and instead seek new ones from

an upcoming round of VASH which needs to happen in the next two

weeks.

We are quickly running out of time and you are leaving us no other

recourse but the obvious. We again urge a conversation occur

between all of the various stakeholders immediately for everyone’s

benefit.

Doc. #42-9, Page|D##1025-26.

Heapy responded that she was ”glad that we are in agreement that vouchers
can only be awarded by the completion of a competitive process." She asked
Paxton to direct any further questions to Christopher Green, Greater Dayton
Premier i\/ianagement’s General Counsel. ld. at PagelD#1025. Paxton indicated
that his attorney would reach out to l\/ir. Green the next morning. /d. at
PageiD#1025.

On September 1, 2016, Heapy emailed Taylor and Paxton, stating that,

although she was still waiting to hear back from several individuals, "we are

continuing to evaluate potential options.” She asked if they had obtained a letter

14

of support from the VA to be included with the VASH application. /d. at
PagelD#1027.

Then, on September 2, 2016, Heapy informed Don Paxton that ”GDPl\/l will
be applying for up to 35 PBV VASH vouchers. if we receive the additional
allocation, we will release a public notice of Request for Proposais for which your
ciient, and other developers, can submit for competitive review.” /d. at
PageiD##1031-32. in response, Paxton thanked her ”for this progress." He noted
that the VA would be providing a commitment letter within a few days, which
would ensure a high score for the application. He suggested, however, that
instead of applying for just 35 vouchers on its own behaif, Greater Dayton Premier
l\/ianagement apply for the full 60 units on behalf of Freedom's Path, which would
allow for an additional 25 points on the application. /d. at PageiD#1031.

Likewise, Craig Taylor expressed ”major concern” to De Carol Smith that
Greater Dayton Premier i\/lanagement was applying for only 35 vouchers and was
not specifically designating the Freedom's Path development in its request. He
asked her to intercede with the local Veteran’s Administration. /d. at
PagelD#1033. Smith explained that Greater Dayton Premier i\/lanagement probably
felt that it could not ask for 60 vouchers without exceeding its limits on project-
based rental assistance. ld. at PageiD#1035. Taylor noted, however, that,
according to the Notice of Funding Avaiiability, HUD has the authority to waive the

20% limit on project-based vouchers. /d.

15

Later that day, on September 2, 2016, James Green, counsel for
Communities for Veterans, on behalf of Freedom's Path, emailed Greater Dayton
Premier i\/ianagement a letter requesting, for the first time, a "reasonabie
accommodation” under the Americans with Disabiiities Act l”ADA") and the Fair
Housing Act (“FHA”). Doc. #40-10, Page|D##952-53. He noted that the deadline
for requesting VASH vouchers was September 9, 2016, just one week away.
Greater Dayton Premier i\/ianagement had failed to honor its previous commitment
of 33 project-based vouchers and was now planning to apply for 35 project-based
vouchers on its own behalf. He accused Greater Dayton Premier iVianagement of
providing shifting rationales for refusing to apply for the requested vouchers on
behalf of Freedom's Path, including that: iii Prude's initial commitment was
inconsistent with federal |aw; l2) GDPlVl had exceeded its limit on project-based
Vouchers; (3) its Administrative Plan required an Request-for-Proposal process; and
(4) Greater Dayton Premier i\/ianagement’s commitment to tenant-based VASH
vouchers absolved it of the need to extend project-based vouchers.

Green stated that if Greater Dayton Premier i\/ianagement's current
Administrative Plan did not allow it to rely on a third-party competitive process, it
had a duty to amend the Plan to provide the requested accommodation. He asked
that Greater Dayton Premier l\/lanagement apply for 60 project-based VASH
vouchers specifically on behalf of Freedom's Path. in the alternative, he asked that

Greater Dayton Premier iVlanagement provide 25 out of the 33 previously-

16

committed vouchers, and then seek an additional 35 project-based vouchers from
HUD. /d.

On September 7, 2016, Greater Dayton Premier l\/lanagement's General
Counsei, Christopher Green, sent a letter denying the requested accommodation.
Doc. #40-11, PageiD##955-57. He again stated that Prude's commitment letter
was contrary to 24 C.F.Fi. § 983.51 and could not be honored. Green found the
requested accommodation to be unreasonable and contrary to law. He noted that,
although the federal regulations allowed a public housing authority to select a
proposal based on a previous competition, that previous competition could not
”invoive any consideration that the project would receive PBV assistance.” 24
C.F.R. § 983.51(bl12i. Given that Freedom's Path had used Prude's letter to
obtain low-income housing tax credits through a competitive process, Green
maintained that this option was no longer available. l\/ioreover, the Notice of
Funding Availability mandated that Greater Dayton Premier i\/ianagement comply
with § 983.51 and have its selection policy in its Administrative Plan prior to
making a seiection. Green noted that Greater Dayton Premier i\/lanagement's
Administrative Plan did not contain language that would permit it to award
vouchers based on a previous competition. The selection had to be made through
a Request-for-Proposai process. /d. at PagelD#956.

Green further took the position that Greater Dayton Premier i\/lanagement

had no duty to honor Freedom's Path's requested accommodation. He stated that:

17

GDPiVi's requirements under the ADA are to ensure individuals with

disabilities enjoy full and equal access to GDPiVi's programs and

services. What you are seeking is additional or different substantive

benefits in the form of more project-based vouchers for Freedom's

Path. That is not an accommodation for individuals needing full and

equal access to GDPiVi's programs or services. Therefore your

demand that GDPi\/l apply for a total of 60 VASH vouchers for

Freedom's Path is unreasonable
/d. at PageiD#957.

On September 9, 2016, in a last-ditch effort, Don Paxton sent an email
message to Jennifer Heapy. He noted that, if Freedom's Path did not use its low-
income housing tax credits within a specific time frame, they would be lost. He
cited the extensive efforts already undertaken to bring the Freedom's Path project
to fruition. He again asked Greater Dayton Premier i\/ianagement to apply for 60
VASH vouchers before midnight that night and then take whatever steps were
needed to address outstanding regulatory concerns. Doc. #42-12, PagelD##1049-
50.

Aithough Greater Dayton Premier i\/lanagement applied for 35 VASH
vouchers on its own behalf, none was awarded. Doc. #33-2, PagelD#771. in
0ctober of 2016, the Board of Housing Commissioners of Greater Dayton Premier
iVlanagement approved an amendment to the Administrative Plan, permitting
Greater Dayton Premier i\/ianagement to select project-based voucher proposals
based on prior competition pursuant to 24 C.F.R. § 983.51(bi(2l. According to

Jennifer Heapy, Greater Dayton Premier l\/ianagement began drafting the

amendment on Juiy 6, 2016, but did not tell Freedom's Path. Doc. #52-1,

18

PageiD#1953; Doc. #33-2, PagelD#764. That amendment was approved by HUD
in Aprii of 2017. Doc. #33-2, PagelD#750.

By that time, it was too late to be of any use to Freedom's Path. Taylor
testified at his deposition that the Freedom's Path project is ”dead." The low-
income housing tax credits have been canceled andr although he could reapply for
new tax credits, the 5-year lease for the site has expired and the Veteran’s
Administration is not willing to extend it. Aithough lines of communication are still
open with the Veteran’s Administration and with Ohio Housing Finance Authority,
the project simply cannot move forward without project-based rental assistance,
which requires Greater Dayton Premier l\/ianagement's cooperation. Doc. #31,
Page|D##671-74.

On November 10, 2016, Freedom's Path filed suit against Greater Dayton
Premier i\/ianagement. The Amended Compiaint, Doc. #6, asserts violations of the
FHA and Title ll of the ADA. Freedom's Path maintains that, if Greater Dayton
Premier l\/lanagement had agreed to apply for the VASH vouchers on behalf of
Freedom's Path, as requested, Freedom's Path would have been awarded 25
additional points in the competitive bidding process, which would have been
enough to virtually guarantee that it would be awarded the project.

Freedom's Path further alleges that Greater Dayton Premier l\/ianagement’s
actions reflect an intent to discriminate against disabled persons and have the
discriminatory effect of denying disabled veterans meaningful access to affordable

housing and equal access to services they need. Freedom's Path maintains that

19

Greater Dayton Premier Management has unlawfully discriminated against it and its
prospective residents by effectively denying necessary financing and by refusing to
grant a reasonable accommodation so that Freedom's Path could obtain the
necessary VASH vouchers. Freedom's Path seeks damages as well as injunctive
and declaratory relief.

The Court previously overruled Greater Dayton Premier Management's
i\/iotion to Dismiss, rejecting its claims of lack of standing, failure to state a claim
upon which relief could be granted, and lack of ripeness. Docs. ##17, 19. This
matter is currently before the Court on three pending motions: l1l Greater Dayton
Premier l\/ianagement’s l\/iotion for Summary Judgment, Doc. #40; (2) Freedom's
Path's i\/iotion for Partiai Summary Judgment, Doc. #41; and (3) Greater Dayton

Premier Nlanagement's Niotion to Strike Declaration of Craig Taylor, Doc. #48.

i|. Greater Dayton Premier Management's Motion to Strike Declaration of Craig
Taylor (Doc. #48)

The Court turns first to Greater Dayton Premier l\/ianagement’s |Viotion to
Strike Declaration of Craig Taylor, Doc. #48. As previously noted, Taylor works
with Communities for Veterans i”CFV”l, the development company working with
Freedom's Path. Freedom's Path submitted Taylor's Deciaration, Doc. #43-14, in
support of its l\/iotion for Partiai Summary Judgment.

Greater Dayton Premier i\/lanagement has moved to strike portions of

Taylor's Deciaration, noting that Federal Fiuie of Civil Procedure 56(ci(4) requires

20

that declarations used to support or oppose a motion for summary judgment must
“be made on personal knowledge, set out facts that would be admissible in
evidence, and show that the affiant or declarant is competent to testify on the
matters stated." Greater Dayton Premier i\/ianagement maintains that the following
paragraphs of Taylor's Declaration contain inadmissible hearsay and legal
conclusions:4

Paragraph 18: ”While VASH has been in existence since 1996, in 2007,
HUD and the VA entered into a Memorandum of Understanding whereby
HUD awards and administers VASH vouchers based on geographic need and
a public housing authority's ("PHA") administrative performance as
determined by HUD."

Paragraph 21: "There are three different ways that Dayton i\/|etropolitan
Housing Authority (”Dl\/lHA”) can apply for project-based rental assistance
once a Notice of Funding Avaiiability ("NOFA") is issued by HUD."

Paragraph 22: "The first way is for DlViHA to apply on its own behalf."

Paragraph 23: "The second way is for DMHA to apply for a project-specific,
project-based VASH voucher. The NOFA encourages project-specific
applications on VA campuses by awarding the project an additional 25
points."

Paragraph 24: “By applying for a project-based, project-specific voucher,
DlViHA would enable Freedom's Path to receive an extra 25 points in a
competitive process that would virtually guarantee its development, since
Freedom's Path already has acquired up to 60 points, and the additional 25
VASH points would be more than enough points to be awarded the project."

 

4 As noted by Freedom's Path, Greater Dayton Premier l\/lanagement quotes a
slightly different version of Taylor's Declaration, Doc. #44-1, in its motion. The
contents of the two versions are substantially similar but contain a different
number of paragraphs The Court has quoted the relevant paragraphs from the
Dec|aration attached to Freedom's Path's iVlotion for Partiai Summary Judgment,
Doc. #43-14.

21

Paragraph 25: "The third way DlViHA can apply for project-based rental

assistance once a NOFA is issued by HUD is to apply for both - i.e., on its

own behalf and also for a project-specific, project-based VASH voucher."
Doc. #43-14, PagelD##1722-23.

Greater Dayton Premier |Vlanagement also objects to the Court’s
consideration of paragraph 28 of Taylor's Deciaration as an impermissible legal
conclusion:

Paragraph 28: "By applying for VASH PBV on its own behalf rather than on

behalf of Freedom's Pathr as Dl\/iHA had originally promised, and by not

applying in a timely manner for Plaintiff's specific, project-based VASH
vouchers, DIVIHA jeopardized HUD's award of 25 points to Plaintiff that
would give Plaintiff enough points for its project to be seiected, which in
turn would provide necessary treatment to veterans who would otherwise
go without adequate treatment and housing."

/d. at PageiD#1724.

Greater Dayton Premier i\/lanagement notes that Taylor is not an attorney or
an employee of HUD. it argues that his statements constitute improper legal
interpretations of HUD regulations, and are unsupported by any documentary
evidence.

in response, Freedom's Path argues that the challenged statements are
based on Taylor's personal, working knowledge of the HUD-VASH program. His
development company, Communities for Veterans, has completed six housing
developments in multiple states, and he is ”familiar with applying [for], and
receiving funding, for housing and supportive services through Low income

Housing Tax Credits (”LiHTCs”i and HUD-VASH." Doc. #43-14, PagelD##1721-

22.

22

Freedom's Path denies that Taylor's statements are inadmissible hearsay or
legal conclusions. in the alternative, it argues that they are otherwise supported
by the record and can be presented in a form that will be admissible at trial.
Therefore, the Court may consider them in ruling on the cross-motions for
summary judgment. Freedom's Path also argues that, because the statements at
issue are based on public records and are supported by public documents issued by
HUD, they would be admissible at trial as a hearsay exception. Freedom's Path
further notes that the statements at issue are consistent with the deposition
testimony of Jennifer Heapy, Greater Dayton Premier l\/lanagement’s Executive
Director and Fiuie 30lb)i6) designee. it also denies that Taylor's statements
constitute improper legal conclusions or opinion testimony. lt maintains that the
statements at issue simply explain the background for the actions taken by
Freedom's Path.

Having considered the parties' arguments, the Court OVERRULES Greater
Dayton Premier l\/lanagement’s iViotion to Strike, Doc. #48. Craig Taylor's
Deciaration satisfies the requirements of Fed. R. Civ. P. 56(c)l4). His statements
are based on his personal knowiedge, acquired through his many years of
experience in the field. The fact that he is neither an attorney nor an employee of
HUD does not render him incompetent to testify about his experience With the
process of applying for VASH vouchers.

lVloreover, his Deciaration sets out facts that would be admissible in

evidence. The statements in paragraphs 18, 21, 22, 23, 24 and 25 merely provide

23

background information based on public records that would be admissible in
evidence. His opinion statements in paragraphs 24 and 28 do not run afoul of Fed.
Fl. Evid. 701 (cl governing opinion testimony by lay Witnesses. They are rationally
based on his perception, helpful to determining a fact in issue, and are not based
on scientific, technical or other specialized knowledge within the scope of Rule
702. The Court also rejects Greater Dayton Premier l\/ianagement’s argument that
Taylor's statements constitute improper legal conclusions. Taylor makes no
statements concerning whether Greater Dayton Premier l\/|anagement’s actions
violate the FHA or the ADA. He simply explains how the VASH voucher
application process Works, and the practical effect of Greater Dayton Premier

l\/lanagement's refusal to apply for vouchers on behalf of Freedom's Path.

ill. Motions for Summary Judgment

A. Plaintiff's Claims and Relevant Law

Count l of the Amended Complaint alleges that Greater Dayton Premier
i\/ianagement violated Title ll of the Americans with Disabiiities Act (the ”ADA"),
which provides that ”no qualified individual with a disability shaii, by reason of
such disability, be excluded from participation in or be denied the benefits of the
services, programs, or activities of a public entity, or be subjected to discrimination

by any such entity.” 42 U.S.C. § 12132.5

 

5 A ”quaiified individual with a disability" means ”an individual with a disability
who, with or without reasonable modifications to rules, policies, or practices. . .

24

Freedom's Path maintains that most of its prospective residents are qualified
individuals with disabilities, and that Greater Dayton Premier i\/ianagement violated
Title ll by stalling and by denying a reasonable accommodation. lt further alleges
that Greater Dayton Premier |Vianagement's actions ”were taken with the intent to
discriminate against, and had the effect of discriminating against, disabled veterans
and those who provide services to them, namely Plaintiff and its prospective
residents." Doc. #6, PagelD#59.

Count ll of the Amended Complaint alleges that Greater Dayton Premier
i\/ianagement violated the Fair Housing Act (”FHA”l. The FHA makes it unlawful to
”discriminate in the sale or rental, or to otherwise make unavailable or deny, a
dwelling to any buyer or renter because of a handicap of . . . (B) a person residing
in or intending to reside in that dwelling after it is so sold, rented, or made
available.” 42 U.S.C. § 3604lf}(1)(B). The FHA also makes it unlawful to
”discriminate against any person in the . . . provision of services or facilities. . .
because of a handicap of_. . . (Bl a person residing in or intending to reside in that
dwelling.” 42 U.S.C. § 3604{f)(2){B). Discrimination under the FHA is defined to

include "a refusal to make reasonable accommodations in rules, policies, practices,

 

meets the essential eligibility requirements for the receipt of services or the
participation in programs or activities provided by a public entity.” 42 U.S.C.

§ 12131{2). A ”pubiic entity" includes ”any State or local government” and ”any
department, agency, special purpose district, or other instrumentality of a State or
States or local government." 42 U.S.C. § 12131(1)(A) & (B). it is undisputed that
GDPiVl is a ”public entity" subject to the requirements of Title ll of the ADA.

25

or services when such accommodations may be necessary to afford such person
equal opportunity to use and enjoy a dwelling.” 42 U.S.C. § 3604(3)(8).

Freedom's Path alleges that Greater Dayton Premier lVianagement violated
the FHA by effectively making housing unavailable to its prospective residents,
most of whom are disabled. Again, Freedom's Path alleges that Greater Dayton
Premier l\/ianagement's actions ”were undertaken with the intent to discriminate
against, and had the effect of discriminating against, disabled veterans and those
who provide services to them, namely Plaintiff and its prospective residents." Doc.
#6, PageiD##59-60.

A plaintiff alleging violations of the ADA and the FHA may proceed under
three different theories: (1) disparate treatment; 121 disparate impact; and (3)
failure to make a reasonable accommodation. Anderson v. C/'z`y of B/ue Ash, 798
F.3d 338, 360 16th Cir. 2015) idiscussing the FHAl; Fi’aytheon Co. v. Hernandez,
540 U.S. 44, 53 (2003) idiscussing the ADA). in this case, Freedom's Path
appears to have asserted all three theories of disability discrimination under both
statutes.

Because the standard of proof for each of these theories under the ADA and
FHA is nearly identical, the Court may interpret the claims in tandem. See Pacific
Shores Properz‘ies, LLC v. Cr`ry of Newport Beach, 730 F.3d 1142, 1157 19th Cir.
2013) (“The standards regarding disparate treatment claims under the ADA are
typically identical [to those under the FHA], and courts accordingly ’interpret them

in tandem.’"l; l/a/encia v. City of Springf/'e/d, 883 F.3d 959, 967 17th Cir. 2018)

26

(noting that the same analysis generally applies to the FHA, ADA and Flehabilitation
Act, regardless of the theory of discriminationi; i/ance v. Ciry of Maumee, 960 F.
Supp. 2d 720, 728 (N.D. Ohio 2013) l”This court applies the same standard to
evaluate requests for reasonable accommodation under the ADA and FHA.”).

Greater Dayton Premier |Vianagement has filed a lViotion for Summary
Judgment on ali claims. Doc. #40. Freedom's Path has filed a iViotion for Partiai
Summary Judgment on its reasonable accommodation claim under the ADA and
the FHA. Doc. #41.

B. Summary Judgment Standard

Summary judgment must be entered “against a party who fails to make a
showing sufficient to establish the existence of an element essential to that party’s
case, and on which that party will bear the burden of proof at trial.” Celotex Cor,o.
v. Carrett, 477 U.S. 317, 322 (1986). The moving party always bears the initial
responsibility of informing the court of the basis for its motion, and identifying
those portions of the record which it believes demonstrate the absence of a
genuine issue of material fact. ld. at 323; see also Boretti v. l/|/iscomb, 930 F.2d
1150, 1156 16th Cir.1991).

“Once the moving party has met its initial burden, the nonmoving party must
present evidence that creates a genuine issue of material fact making it necessary
to resolve the difference at trial." Talley v. Bravo P/`t/ho Hest., Ltd., 61 F.3d 1241,
1245 (6th Cir. 1995); see also /-lnderson v. l_/`bertjr l_obbj/, lnc., 477 U.S. 242,

250 (19861. Once the burden of production has so shifted, the party opposing

27

summary judgment cannot rest on its pleadings or merely reassert its previous
allegations. lt is not sufficient to "simply show that there is some metaphysical
doubt as to the material facts.” Matsushita Elec. lndus. Co. v. Zen/'th Radfo Corp.,
475 U.S. 574, 586 (19861. Rule 56 "requires the nonmoving party to go beyond
the [unverifiedl pleadings” and present some type of evidentiary material in support
of its position. Celotex, 477 U.S. at 324. "The plaintiff must present more than a
scintilla of evidence in support of his position; the evidence must be such that a
jury could reasonably find for the plaintiff.'l M/`ch/gan Prot. & Advocacy Seri/., /nc.
v. Babr'n, 18 F.3d 337, 341 16th Cir. 1994).

Summary judgment shall be granted “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). “Summary judgment will not lie if the dispute
about a material fact is 'genuine,' that is, if the evidence is such that a reasonable
jury could return a verdict for the nonmoving party." Anderson, 477 U.S. at 248.
in determining whether a genuine dispute of material fact exists, a court must
assume as true the evidence of the nonmoving party and draw all reasonable
inferences in favor of that party. ld. at 255. if the parties present conflicting
evidence, a court may not decide which evidence to believe. Credibility
determinations must be left to the fact-finder. 10A Wright, lViiiler & Kane, Federal
Pracrice and Procedure Civil 3d § 2726 11998).

in determining whether a genuine dispute of material fact exists, a court

need only consider the materials cited by the parties. Fed. Fl. Civ. P. 56lc113). "A

28

district court is not . . . obligated to wade through and search the entire record for
some specific facts that might support the nonmoving party's claim.” lnrerl?oyal
Corp. l/. Sponseller, 889 F.2d 108, 111 (6th Cir. 1989), cert. denied, 494 U.S.
1091 (1990). if it so chooses, however, the court may also consider other
materials in the record. Fed. R. Civ. P. 56(cll3l.

The standard of review for cross-motions of summary judgment does not
differ from the standard applied when a motion is filed by only one party to the
litigation. Taft Broad. Co. i/. United States, 929 F.2d 240, 248 (6th Cir.1991).
"The fact that both parties have moved for summary judgment does not mean that
the court must grant judgment as a matter of law for one side or the other;
summary judgment in favor of either party is not proper if disputes remain as to
material facts. Fiather, the court must evaluate each party's motion on its own
merits.” ld. lcitations omittedl.

C. 29 C.F.R. § 1630.15(ei Does Not Provide a Complete Defense to
ADA Ciaims

Before turning to the other arguments presented in the motions for summary
judgment, the Court will address Greater Dayton Premier i\lianagement's argument
that 29 C.F.Fl. § 1650.15(€) provides a complete defense to all of the ADA claims
asserted by Freedom's Path. That regulation states, ”[i]t may be a defense to a
charge of discrimination under this part that a challenged action is required or
necessitated by another Federal law or regulation, or that another Federal law or

regulation prohibits an action linciuding the provision of a particular reasonable

29

accommodation) that would otherwise be required by this part." 29 C.F.Fl. §
1650.151e).

Greater Dayton Premier i\llanagement notes that 24 C.F.R. § 983.51(bi
provides that a public housing authority (“PHA”) ”must select [project-based
voucher] proposals in accordance with the selection procedures in the PHA
administrative plan.” Greater Dayton Premier i\llanagement's Administrative Plan
required that project-based voucher proposals be selected following a Request-for-
Proposal (”RFP") process. Given that Freedom's Path did not submit a proposal in
response to an RFP, Greater Dayton Premier i\llanagement maintains that it was
”categorically precluded from satisfying Plaintiff’s voucher request, as doing so
would have cause [Greater Dayton Premier l\/ianagement] to violate 24 C.F.R.

§ 983.51 Doc. #40, PagelD#899.

Citing the requirements of § 983.51, Greater Dayton Premier l\llanagement
further argues that 29 C.F.R. § 1650.15(e) provides a complete defense to all of
Freedom's Path's ADA claims. Not so. Section 1650.15(ei is a regulation
promulgated by the Equal Employment Opportunity Commission, and it applies only
to claims brought under Title i of the ADA, which governs disability discrimination
in employment. See 29 C.F.R. § 1630.1(a} (”The purpose of this part is to
implement title l of the Americans with Disabiiities Act . . . ”). Given that
Freedom's Path's ADA claims arise under Title ll of the ADA, governing disability
discrimination by public entities, § 1650.15le) does not provide a complete

defense to Freedom's Path's ADA claims.

30

The Court turns now to the specific claims of disparate treatment, disparate
impact and failure to provide a reasonable accommodation, brought under the FHA
and Title ll of the ADA.

D. intentional Discrimination Ciaim

The Court first addresses Greater Dayton Premier l\llanagement's iVlotion for
Summary Judgment on the claims of intentional discrimination, or disparate
treatment, on the basis of disability. Freedom's Path's Amended Complaint alleges
that, in refusing to apply for VASH vouchers on behalf of Freedom's Path, Greater
Dayton Premier l'\llanagement acted with the intent to discriminate against disabled
veterans and those who provide services to them, in violation of the ADA and the
FHA. Doc. #6, PagelD##59-60.

Craig Taylor and Don Paxton both admitted that they have no direct
evidence that Greater Dayton Premier i\/lanagement intentionally discriminated
against Freedom's Path on the basis of the disabilities of its prospective residents.
Doc. #31-1, Page|D#649; Doc. #30-1, PageiD##455-56. Accordingiy, this claim
is subject to the three-part burden-shifting framework set forth in McDonne/l
Douglas Corporation v. Green, 411 U.S. 792 119731. See Anderson, 798 F.3d at
356 (discussing analysis of claims of intentional discrimination under the ADA);
l_indsay i/. Yaz‘es, 578 F.3d 407, 415 (6th Cir. 2009) (applying McDonne/l Douglas
to claim of intentional discrimination under the FHA).

Freedom's Path must first establish a prima facie case of disability

discrimination. Under Title il of the ADA, Freedom's Path must show that Greater

31

Dayton Premier i\/ianagernent intentionally discriminated against the prospective
residents of Freedom's Path ”by reason of” their handicaps. Anderson, 798 F.3d at
357. Likewise, under the FHA, it must show that Greater Dayton Premier
i\/lanagement did so “because of” their disabilities. See 42 U.S.C. § 3604.6

The key question is whether Freedom's Path has presented sufficient
evidence from which a reasonable jury could find that Greater Dayton Premier
i\llanagement refused to apply for VASH vouchers on behalf of Freedom's Path
under circumstances giving rise to an inference that it did so ”because of” or “by
reason of” the disabilities of the prospective tenants. See l_indsay, 578 F.3d at
416-18 (noting that prima facie elements of a claim are not ”rigid requirements,”
and that a prima facie case is established whenever the actions taken lead one to
reasonably infer they were more likely than not based on discriminatory criterioni.

if Freedom's Path establishes a prima facie case of disability discrimination,
Greater Dayton Premier l\/ianagement must offer a legitimate, non-discriminatory
reason for the challenged action. Anderson, 798 F.3d at 357. if Greater Dayton
Premier |Vlanagement satisfies this burden of production, Freedom's Path must then
prove, by a preponderance of the evidence, that the reason given is a pretext for

unlawful discrimination. ld. ”[A] reason cannot be a pretext for discrimination

 

6 Under the ADA, Freedom's Path need not prove that discriminatory animus is
the sole reason for the action taken by Greater Dayton Premier lVlanagement.
LeW/'s l/. Humbolthcqu/'sit/on Corp., lnc., 681 F.3d 312, 317 (6th Cir. 2012).
Likewise, under the FHA, a plaintiff need only prove that the discriminatory
purpose was a motivating factor in the decision. Ai/enue 65 lm/s., Ll_C` v. C/'ty of
Yuma, 818 F.3d 493, 504 19th Cir. 2016).

32

unless it is shown both that the reason was false, and that discrimination was the
real reason.” Sr. ll/lary's Honor Ctr. v. ch/<s, 509 U.S. 502, 515 (1993).

in its |Viotion for Summary Judgment, Greater Dayton Premier l\/ianagement
argues that Freedom's Path cannot establish a prima facie case because there is
absolutely no evidence that Greater Dayton Premier i\/ianagement harbored a
discriminatory animus toward people with disabilities or that the disabilities of the
prospective tenants played any part in Greater Dayton Premier i\/lanagement's
refusal to apply for the VASH vouchers on behalf of Freedom's Path. Greater
Dayton Premier i\/ianagement maintains that there was a legitimate non-
discriminatory reason for its refusal to apply for the VASH vouchers_HUD
regulations and Greater Dayton Premier |Vlanagement's Administrative Plan, as it
then existed, simply did not permit it to do so. Greater Dayton Premier
l\/lanagement further argues that, even if Freedom's Path could establish a prima
facie case of disability discrimination, there is no evidence to support a finding of
pretext.

The first question is whether Freedom's Path has established a prima facie
case of disability discrimination under the FHA and ADA. Greater Dayton Premier
iVianagement has consistently maintained that its refusal to apply for the requested
vouchers had nothing to do with the fact that the prospective tenants of
Freedom's Path were disabled. in her Affidavit, Jennifer Heapy explained that
Greater Dayton Premier i\lianagement’s actions were ”not motivated in any way by

any discriminatory animus directed at Plaintiff or disabled individuals. Rather, the

33

decision was made solely based on [Greater Dayton Premier l\/ianagement’s]
commitment to adherence to [its] policies and procedures, as well as federal iaw.”
Doc. #40-1, PageiD#911.

The Sixth Circuit has held that:

Discriminatory intent may be inferred from the totality of

circumstances and a number of sources, including the historical

background of the decision; the specific sequence of events leading

up to the challenged decision; departures from the normal procedural

sequence; and the legislative history and contemporary statements by

members of the decision-making body.
Turner v. City of Englewood, 195 F. App'x 346, 354 16th Cir. 2006) (citing i/rllage
ofArllngton Herghts v. Metro,ool/`tan Hous. Dev, Corp., 429 U.S. 252, 265-68
119771). Freedom's Path also urges the Court to consider the discriminatory effect
of the decision.

Greater Dayton Premier i\/ianagement maintains that the factors set forth in
Arl/'ngron He/'ghts are inapplicable, given that the case involved an Equal Protection
Ciause claim in which the plaintiff alleged that denial of a rezoning petition had a
racially discriminatory effect. lt was in that context that the Supreme Court held
that discriminatory impact alone was not enough to prove that ”invidious
discriminatory purpose was a motivating factor” in denying the rezoning petition.
The court was required to ”look to other evidence," including the factors cited
above. 429 U.S. at 266-68.

Aithough Arlingron Herghts did not involve a claim of disability discrimination

under the ADA or FHA, the Sixth Circuit used these factors in analyzing a Title ll

34

ADA claim of intentional disability discrimination in Turner. Likewise, the Sixth
Circuit has also held that a district court properly relied on similar factors in
adjudicating a claim of intentional disability discrimination under the FHA. See
Smith & l_ee Assocs., lnc. v. Cr'z`y of Taylor, 102 F.3d 781, 791-92 16th Cir. 1996)
lfinding that the district court's ”approach is faithful to the guidance offered by the
Supreme Court in Arlrngton l-le/`ghts.”). Accordingiy, this Court finds that the
Arl/`ngton He/ghrs factors are appropriately considered in determining whether
Freedom's Path has established a prima facie case of intentional discrimination on
the basis of disability under the ADA and FHA.

Freedom's Path maintains that application of each of these factors supports
an inference of discriminatory intent. Having considered the arguments presented,
the Court concludes that Freedom's Path has failed to present sufficient evidence
to give rise to an inference of intentional discrimination on the basis of disability.

Freedom's Path notes that the effect of Greater Dayton Premier
|Vlanagement's refusal to apply for VASH vouchers on its behalf was to deny
needed funding for housing for disabled veterans. However, it is not enough to
show that Greater Dayton Premier i\/ianagement denied Freedom's Path request for
the VASH vouchers. Nor is it enough to show that Greater Dayton Premier
l\/ianagement was aware that, if it denied the request, the Freedom's Path project,
which would benefit disabled veterans, could not move forward. ”Additional
evidence” is needed to raise a reasonable inference that Greater Dayton Premier

i\/lanagement refused to apply for VASH vouchers on behalf of Freedom's Path

35

”because of" or ”by reason of” the disabilities of the prospective tenants. See
l_/`ndsaj/, 578 F.3d at 418.

With respect to historical background and the sequence of events leading up
to the decision, Freedom's Path notes thatr in 2013, Prude, Greater Dayton
Premier i\/ianagement's interim CEO, committed 33 project-based vouchers to the
project outside the context of a Fiequest-for-Proposals. However, just over two
years iater, Greater Dayton Premier i\/ianagement, under Heapy’s ieadership,
refused to honor that commitment, having decided that it would violate HUD
regulations. According to Freedom's Path, this shift in position is indicative of a
discriminatory animus toward people with disabilitiesl

Under the circumstances presented here, neither Heapy's refusal to honor
Prude's earlier commitment, nor her refusal to apply for VASH vouchers on behalf
of Freedom's Path. raises an inference of discriminatory animus. Greater Dayton
Premier i\/lanagement consistently maintained that granting Freedom's Path's
request would run afoul of 24 C.F.R. § 983.51lb). Doc. #40-1, PagelD##910-11.
in Smith & l_ee Associates, the Sixth Circuit held that a governmental entity's
interpretation of an ordinance cannot “serve as evidence of intentional
discrimination unless [that] interpretation strained the plain meaning of a statute to
further its discriminatory animus.” 102 F.3d at 792.

Heapy's interpretation of § 983.51(b) is not strained or unreasonable That
regulation expressly requires the public housing authority to select project-based

voucher proposals "in accordance with the selection procedures in the [pubiic

36

housing authority's] administrative plan,” and Greater Dayton Premier
l\/ianagement's Administrative Plan, as lt existed at that time, permitted selection
of such proposals only in the context of a Request-for-Proposais. The
reasonableness of Heapy’s interpretation of this regulation is bolstered by the fact
that Gordon Biack, a HUD employee, verified that her interpretation, as applied to
Greater Dayton Premier i\/ianagement’s Administrative Plan, was correct. Because
Heapy’s interpretation Was not unreasonable, her failure to honor Prude's earlier
commitment, and her refusal to apply for VASH vouchers on behalf of Freedom's
Path, cannot serve as evidence of intentional discrimination.7

Freedom's Path further notes that Heapy gave multipie, shifting reasons for
Greater Dayton Premier l\/|anagement's alleged inability to apply for VASH vouchers
on behalf of Freedom's Path. Paxton and Taylor both testified that they believed
that discrimination could be inferred from the fact that Greater Dayton Premier
i\/ianagement shot down every single solution proposed by Freedom's Path. Doc.
#30-1, Page|D##455-56; Doc. #31-1, PageiD#631. Taylor characterized it as “a
shell game of Whack-a-l\lloie,” with Greater Dayton Premier Nianagement
constantly finding new excuses and erecting new roadblocks. Doc. #31-1,

PagelD#649. He further noted that, in response to Heapy’s suggestion that

 

Presumably, Greater Dayton Premier iVlanagement would have denied any
request for project-based vouchers outside of the context of a Flequest-for
Proposals, regardless of the nature of the population to be served. See Smith &
l.ee Assoc., 102 F.3d at 794 (noting that ”it is abundantly clear that the City
Council would have denied the petition even if it had not been motivated by an
unlawful purpose.").

37

administering the project-based vouchers would pose an administrative and
financial burden to Greater Dayton Premier l\/ianagement, De Caro| Smith asked her
to quantify that burden, implying that the Veteran’s Administration and HUD might
be willing to absorb the cost if additional staffing were needed. Heapy, however,
never did so. ld. at PagelD##631-32.

lt is undisputed that, before this lawsuit was filed, Heapy raised additional
reasons why, in her opinion, Greater Dayton Premier l\/ianagement could not satisfy
Freedom's Path's request, including the undue burden involved in administering the
program. Doc. #52-1, PagelD#1952. Heapy later conceded that some of these
other reasons lacked merit. See, e.g., Doc. #33-2, Page|D#766 (admitting that
she was incorrect in her assessment concerning the 20% limit on project-based
vouchers). As explained in her Second Supplemental Affidavit, she explained that
the bottom line was that, because Greater Dayton Premier i\lianagement’s
Administrative Plan permitted the selection of project-based voucher proposals only
in the context of a Request-for-Proposals, § 983.51(bl prohibited Greater Dayton
Premier i\/ianagement from applying for the requested vouchers. Accordingly,
Greater Dayton Premier i\/lanagement later abandoned ali other rationales as to why
it could not satisfy Freedom's Path's request. Doc. #52-1, PagelD#1952.

Under the circumstances presented here, Heapy’s conduct does not give rise
to an inference that Greater Dayton Premier i\/ianagement acted with discriminatory
intent. in Choi'ces in Community Li`i/i'ng, lnc. v. Petkus, 517 F. App’x 501, 507-08

(6th Cir. 2013), the Sixth Circuit held that, although shifting reasons may create

38

an inference of pretext, no such inference arose where, prior to suit, the defendant
had abandoned some of the original justifications for the adverse action and had
consistently relied on a single justification throughout the course of the litigation.

in support of its claim, Freedom's Path also cites to another case in which
this Court found that Greater Dayton Premier i\lianagement had engaged in
disability discrimination. in Jordan v. GDPM, 9 F. Supp. 3d 847 (S.D. Ohio 2014),
the undersigned granted injunctive relief to the plaintiff on her claim that Greater
Dayton Premier i\/ianagement had failed to grant her request for a reasonable
accommodation for her disability. iVls. Jordan, who was biind, had requested that
Greater Dayton Premier i\/ianagement put all communications concerning her
Section 8 housing vouchers on microcassette tape, but Greater Dayton Premier
l\lianagement had refused. Certainly, if Freedom's Path had presented additional
evidence showing a pattern or practice of discrimination against individuals with
disabilities, this would give rise to a reasonable inference that Greater Dayton
Premier i\lianagement harbored a discriminatory animus toward the disabled.
However, Freedom's Path cites only the Jordan case, and the facts of that case
bear little relationship to this one.

Freedom's Path also makes a conclusory argument that Greater Dayton
Premier i\/lanagement's refusal to honor Prude's earlier commitment and its refusal
to apply for vouchers under the alternative selection method available under 24
C.F.R. § 983.51(b)(2) constitute procedural and substantive irregularities that give

rise to an inference of intent to discriminate. Freedom's Path fails to explain,

39

however, how these actions constituted a departure from Greater Dayton Premier
l\/ianagement normal procedures Accordingly, no inference arises.

Finally, Freedom's Path notes that Greater Dayton Premier i\lianagement did
later amend its Administrative Plan to permit selection of project-based vouchers
based on a previous competition. Freedom's Path. however, again makes no effort
to explain how this fact supports an inference of intentional disability
discrimination. in fact, it could be argued that the subsequent amendment will
likely henefi'tindividuals with disabilities, because there are now more options
available to Greater Dayton Premier l\/ianagement when faced with a request for
project-based vouchers from developers like Freedom’s Path.

Based on the evidence presented, no reasonable jury could find that Greater
Dayton Premier i\/lanagement either refused to honor Prude's earlier commitment of
project-based vouchers or refused to apply for VASH vouchers on behalf of
Freedom's Path under circumstances giving rise to an inference that it did so
”because of" or ”by reason of" the disabilities of the prospective tenants. For the
foregoing reasons, the Court finds that Freedom's Path has failed to establish a
prima face case of intentional disability discrimination under the ADA or the FHA.

Even if Freedom's Path had established a prima facie case of disability
discrimination, Greater Dayton Premier l\/lanagement has satisfied its burden of
production, proffering a legitimate, non-discriminatory reason for its decision.
Greater Dayton Premier l\lianagement maintains that HUD regulations simply did

not permit it to apply for project-based vouchers on behalf of Freedom's Path

40

because Greater Dayton Premier i\llanagement’s Administrative Plan, as i`t existed
at that ti'me, required that project-based vouchers be selected only in the context
of a Flequest-for-Proposals.

The burden would then shift to Freedom's Path to show that the proffered
reason is pretextual. To establish pretext, it must prove that the proffered reason
is ”factually untrue.” l_i'ndsaj/, 578 F.3d at 421. lt cannot do so. True, HUD
regulations would have permitted Greater Dayton Premier il/ianagement to select
Freedom's Path's proposal based on the prior low-income housing tax credit
competition g Greater Dayton Premier i\/ianagement's Administrative Plan had
included this method as a selection option. However, as it existed at the time of
the voucher request, the Administrative Plan required selection through a Fiequest-
for Proposal process, and therefore prohibited Greater Dayton Premier i\lianagement
from granting Freedom's Path’s request.a

For the reasons set forth above, the Court SUSTA|NS Greater Dayton
Premier |Vianagement’s iVlotion for Summary Judgment on Freedom's Path's claims

of intentional discrimination under Title il of the ADA and the FHA.

 

8 Whether Greater Dayton Premier l\lianagement should have acted to amend its
Administrative Plan in a timelier manner so that it would have been able to apply
for the VASH vouchers on behalf of Freedom's Path when the 2016 Notice of
Funding Availabiiity was issued is the subject of the ”reasonable accommodation”
claim.

41

E. Disparate impact Ciaim

The Amended Complaint also alleges that Greater Dayton Premier
i\lianagement's refusal to apply for VASH vouchers on behalf of Freedom's Path
had the effect of discriminating against disabled veterans and those who provide
services to them. Such conduct allegedly violates Title li of the ADA and the FHA.
Doc. #6, Page|D##59-60. To the extent that this could be interpreted as alleging a
disparate impact claim, the Court will address it briefly.

Under a disparate impact theory of disability discrimination, the plaintiff need
not prove an intent to discriminate.9 Rather, the plaintiff must point to a facially
neutral policy that has a disproportionate impact on disabled individuals as
compared to non-disabled individuais. Anderson, 798 F.3d at 364. The facts of
this case are simply too narrow to give rise to a disparate impact claim.

Greater Dayton Premier l\/lanagement’s facially-neutral Administrative Plan
prohibited it from applying for project-based vouchers on behalf of any third party
outside of the context of a Request-for-Proposals. Aithough application of the
policy in this case resulted in Greater Dayton Premier i\/ianagement's denial of
Freedom's Path's request for a commitment of project-based vouchers, and this
undoubtedly had an adverse impact on the disabled veterans who were Freedom's

Path's prospective tenants, there is no evidence to support a finding that, in

 

9 The ll/chonnell Doug/as test, which is ”designed to discern intent,” does not
apply to disparate impact ciaims. Ho//i`s v. Chestnut Bend Homeowners Ass'n, 760
F.3d 531, 539 (6th Cir. 2014).

42

generai, this provision in the Administrative Plan has a disproportionate impact on
disabled individuals as compared to non-disabled individuais.

The Sixth Circuit has held that the plaintiff must offer statistical evidence
sufficient to show that the policy in question produced the alleged adverse effect
on the protected class. Graoch Assocs. #33, l_.P. i/. l.oui'svil/e/Jefferson Cty.
Metro Human l?e/ations Comm’n, 508 F.3d 366, 377 (6th Cir. 2007). Freedom's
Path has offered no such evidence.

Accordingly, the Court SUSTA|NS Greater Dayton Premier i\lianagement's
iVlotion for Summary Judgment on any disparate impact claims under the ADA and
the FHA.

F. Fleasonable Accommodation Ciaim

The Amended Complaint also alleges that Greater Dayton Premier
l\/ianagement violated the FHA and the ADA by refusing to grant Freedom's Path's
request for a reasonable accommodation. Doc. #6, PageiD##59-60. Freedom's
Path maintains that, if Greater Dayton Premier l\/lanagement had acted in a timely
manner to amend its Administrative Plan. it could have applied for the VASH
vouchers on behalf of Freedom's Path, and the project could have moved forward.
As noted above, both parties have moved for summary judgment on this claim.jo

For the reasons set forth beiow, the Court concludes that genuine issues of

 

10 Freedom's Path has moved for summary judgment on liability only.

43

material fact preclude summary judgment in favor of either party on this one
remaining claim.

As previously noted, under the FHA, discrimination is defined to include ”a
refusal to make reasonable accommodations in ruies, policies, practices, or
services, when such accommodations may be necessary to afford such person
equal opportunity to use and enjoy a dwelling.” 42 U.S.C. § 3604(f)i3)(B). The
Sixth Circuit has held that, under the FHA, a public entity has an ”affirmative duty”
to make such reasonable accommodationsl Howard v. City of Beai/ercreek, 276
F.3d 802, 806 (6th Cir. 2002).

Likewise, regulations implementing Title ll of the ADA provide that ”[a]
public entity shall make reasonable modifications in policies, practices, or
procedures when the modifications are necessary to avoid discrimination on the
basis of disability, unless the public entity can demonstrate that making the
modifications Would fundamentally alter the nature of the service, program, or
activity.” 28 C.F.R. § 35.1301bll7l(il.

An accommodation is deemed to be ”reasonabie" unless it "requires ‘a
fundamental alteration in the nature of a program’ or imposes ’undue financial and
administrative burdens.'” Smith & l_ee Assocs., 102 F.3d at 795 (quoting
Southeastern Cmty. Coll. v. Davi's, 442 U.S. 397, 410, 412 (1979)). When the
public entity raises either of these affirmative defenses, it bears the burden of

proof. See Hindel v. Hr.isted, 875 F.3d 344, 347 (6th Cir. 2017).

44

The standards for a reasonable accommodation claim are the same under the
FHA and ADA; accordingly, these claims may be analyzed together. Good
Shepherd li/lanor Found., lnc. v. City of Momence, 323 F.3d 557, 561 17th Cir.
2003). Given that a reasonable accommodation claim does not require proof of
discriminatory intent, the McDonnell Douglas burden-shifting framework does not
apply. Holli's v. Chestnut Bend Homeowners Ass’n, 760 F.3d 531 , 540 (6th Cir.
20141.

To succeed on a reasonable accommodation claim, the plaintiff must prove
that the requested accommodation is ”reasonable" and ”necessary" to afford
disabled persons an equal opportunity to use and enjoy a dwelling. The plaintiff
must also prove that he or she is disabled, that he or she requested an
accommodation, that the defendant refused to make the accommodation, and that
the defendant knew or should have known of the disability at the time of refusal.
l-lolli's, 760 F.3d at 540-41.

Greater Dayton Premier l\/lanagement does not dispute that many of the
prospective tenants of Freedom's Path are disabied, and it can be inferred from the
record that Greater Dayton Premier i\llanagement was aware of this fact as early as
December of 2015. lt is also undisputed that Freedom's Path requested an
accommodation. asking Greater Dayton Premier l\lianagement to amend its
Administrative Plan to include a prior competition as a permissible method of
selecting project-based vouchers. Without the requested amendment, Greater

Dayton Premier i\lianagement would not be able to apply for VASH vouchers on

45

behalf of Freedom's Path, and Freedom's Path would not be able to complete the
project. in this respect, the requested accommodation was necessary to afford
disabled veterans the opportunity to live on the Veteran’s Administration's l\/iedical
Campus with easy access to support services. There is also no question that
Greater Dayton Premier iVianagement denied the requested accommodation as
unreasonable.

As previously explained, Greater Dayton Premier l\/lanagement argues that
24 C.F.Fi. § 983.51 requires a public housing authority to select project-based
voucher proposals in accordance with its Administrative Plan. The regulation
provides that the Administrative Plan may provide for selection by either of two
methods-a Request-for-Proposais, or selection based on a previous competition
that took place within the past three years and did not involve any consideration
that the project would receive project-based voucher assistance. 24 C.F.Fi.
§ 983.51. A public housing authority need not choose just one method.
However, from 2013 through Aprii 17, 2017, Greater Dayton Premier
l\/ianagement's Administrative Plan provided that project-based voucher proposals
would be selected only via a Request-for-Proposals initiated by Greater Dayton
Premier i\/ianagement. lt is undisputed that Freedom's Path did not submit a
proposal in response to a Request-for-Proposals. Accordingly, during the relevant
time period, Greater Dayton Premier i\lianagement was categorically prohibited from

applying for VASH project-based vouchers on behalf of Freedom's Path.

46

The Court has no quarrel with any of this. Greater Dayton Premier
lVlanagement, however, misses the point. if Greater Dayton Premier l\/ianagement
had amended its Administrative Plan to include, as a second option. selection
based on a previous competition-as Freedom's Path had requested it to do-
Greater Dayton Premier l\/lanagement then could have applied for VASH project-
based vouchers on behalf of Freedom's Path.

Greater Dayton Premier l\llanagement argues that the proposed amendment
Would not have solved the problem because, under the ”previous competition”
method, that previous competition cannot involve ”any consideration that the
project would receive PBV assistance." 24 C.F.R. § 983.51lb112). Freedom's Path
submitted Prude's commitment of 33 project-based vouchers when it reapplied for
low-income housing tax credits. Freedom's Path, however, has obtained an
Affidavit of Sean Thomas, Executive Director of Ohio Housing Finance Authority
(”OHFA”), indicating that, in awarding low-income housing tax credits to
Freedom's Path in the Strategic initiatives Pooi, OHFA did not consider whether the
project had received an award of project-based vouchers. Doc. #43-7,
PagelD#1120. Accordingiy, the proposed amendment, which was expressly
permitted by § 983.51, Would have cleared the way to permit Greater Dayton
Premier i\lianagement to apply for VASH vouchers on behalf of Freedom's Path. As
such, had it amended its Administrative Plan, Greater Dayton Premier Management
would no longer be ”categorically prohibited" from granting Freedom's Path's

request.

47

To the extent that Greater Dayton Premier l'\/ianagement argues that granting
the requested accommodation would have fundamentally altered the nature of its
program, the Court finds that Greater Dayton Premier l\/ianagement has failed to
satisfy its burden of proof. in support of this argument, Greater Dayton Premier
i\/ianagement argues only that this would have removed its authority to conduct its
operations as it saw fit. This explanation says nothing about how the requested
accommodation would have fundamentally altered the nature of its program.
i\/loreover, any suggestion that it would have done so is belied by the fact that
Greater Dayton Premier i\llanagement did, in fact, make the proposed modification
to its Administrative Plan, albeit too late to benefit Freedom's Path.11

in the Court's view, the reasonableness of the requested accommodation in
this case comes down to two issues: (1) timeliness; and (2) sufficiency of notice
The Notice of Funding Authority for the VASH project-based vouchers requires the
public housing authority to have a selection procedure in place in its Administrative
Plan prior to applying for the vouchers.12 Amending Greater Dayton Premier
l\/ianagement's Administrative Plan to include a prior competition as an acceptable

selection method was a lengthy process. As Heapy testified, after a substantive

 

11 Because Greater Dayton Premier i\/ianagement has abandoned its defense that

the requested accommodation would impose an undue financial or administrative
burden, the Court need not discuss this issue

12 This negates any possibility that Greater Dayton Premier i\/ianagement could

have applied for the VASH vouchers contingent on approval of the amendment by
the Board of Housing Commissioners and HUD, as suggested by Freedom's Path.

48

amendment is drafted, it must be published. lt is then subject to a 45-day
comment period, followed by a public hearing. lt must then be adopted by Greater
Dayton Premier l\/lanagement's Board of Housing Commissioners, and then sent to
HUD for final approvai, which can take many months. Doc. #33-2, PageiD#741.

lt is undisputed that Freedom's Path made no formal, written request for a
reasonable accommodation under the FHA or ADA, in the form of an amendment
to the Administrative Plan, until September 2, 2016. Given that the application
deadline for Greater Dayton Premier i\/lanagement to submit applications for VASH
project-based vouchers Was just one week iater, September 9, 2016, it would
have been impossible to amend the Administrative Plan within that time period.
Accordingly, if the September 2, 2016, request was the only one at issue, no
reasonable jury could find that the requested accommodation was reasonable

Nevertheiess, there is ample evidence in the record that Freedom's Path
requested an amendment to Greater Dayton Premier l\/ianagement's Administrative
Plan as early as December of 2015. Taylor's December 15, 2015, email message
to Heapy notes that § 983.51 allows selection of a project-based voucher proposal
without going through the Request-for-Proposai process, but that ”this selection
process must be explicitly referenced in your Administrative Plan.” He offered to
provide her examples of language used by other public housing authorities. Doc.
#40-12, PagelD#959.

On December 18, 2015, Heapy acknowledged that there were ”potential

changes that can be made to our administrative plan that might have made the

49

letter [of support] possible However, that language is not currently contained in
our plan. As you know any changes are a lengthy process that at a minimum
require approval of our Board of Housing Commissioners.” Doc. #40-3,
PageiD#916. in addition, Heapy testified at her deposition that she remembers a
discussion with De Carol Smith at the Veteran’s Administration, who suggested
that Greater Dayton Premier l\/lanagement could amend its Administrative Plan to
include the ”prior competition” option. Doc. #33-2, PageiD#755.

Heapy admitted in her deposition that if Greater Dayton Premier
|Vlanagement had started the process of amending its Administrative Plan in
December of 2015, to include a prior competition as a method of selecting project-
based voucher proposa|s, the amendment could have been fully approved as early
as Juiy of 2016, well before the September 9, 2016, deadline for submitting
applications for VASH vouchers. ld. at PagelD#762.

To the extent that Taylor's December 15, 2015, email message, and related
telephone conversations, can be deemed a request for a reasonable
accommodation, a reasonable jury could find that Greater Dayton Premier
i\/ianagement violated the ADA and the FHA in denying that request. Greater
Dayton Premier i\llanagement maintains that it did not deny Freedom's Path's
request; it did, in fact, make the requested amendment to its Administrative Plan.
The problem is that Greater Dayton Premier i\/lanagement did not draft the
amendment until Juiy of 2016, after the Notice of Funding Avaiiability was issued,

and did not obtain Board approval until weeks after the September 9, 2016,

50

deadline for submitting applications for VASH vouchers.13 The amendment was
not approved by HUD until Aprii of 2017. Doc. #33-2, PagelD#750.

By that time, the amendment was useless to Freedom's Path. in that
respect, Greater Dayton Premier i\/ianagement’s alleged failure to take timely action
to amend its Administrative Plan had the same effect as an outright denial. See
Bhogaita v. Altamonte Heights Cond. Ass’n, lnc., 765 F.3d 1277, 1286 (1 1th Cir.
2014) (noting that an undue delay can amount to constructive denial of a
requested accommodation).

Greater Dayton Premier l\/lanagement argues that the Court should not
consider the argument that Freedom's Path requested an amendment to the
Administrative Plan as early as December of 2015. According to Greater Dayton
Premier i\/ianagement, this argument was raised for the first time in Freedom's
Path's Repiy in Further Support of its i\llotion for Partiai Summary Judgment.
However, as Freedom's Path points out, this was simply as response to Greater

Dayton Premier i\/ianagement's argument, raised for the first time in its response

 

13 Greater Dayton Premier i\/lanagement notes that the September 9, 2016,
deadline was not known until Juiy 1, 2016, when the Notice of Funding
Avaiiability was issued. it started drafting the amendment on Juiy 6, 2016.
Freedom's Path points out, however, that Greater Dayton Premier i\/ianagement
was aware that the Notice of Funding Avaiiability Would be issued sometime in the
summer of 2016. Had Greater Dayton Premier i\llanagement taken action to
amend the Administrative Plan in December of 2015, it would have been able to
submit an application on behalf of Freedom's Path by the September 9, 2016,
deadHne.

51

brief, that Freedom's Path's September 2, 2016, request for a reasonable
accommodation was untimeiy.

l\lioreover, this is not a new argument such that Greater Dayton Premier
i\lianagement can claim unfair surprise Paragraph 12 of the Amended Complaint
alleges as follows:

in December, 2015, Freedom's Path requested that GDPi\/l make an

application for Freedom's Path's project-specific, project-based

program for 60 VASH vouchers, which was due in September, 2016.

That period of nine months was more than sufficient to allow GDPlVl

to make any administrative changes necessary to submit a project-

specific, project-based application on behalf of Freedom's Path.

Doc. #6, PagelD#49. in addition, Plaintiff's l\/lotion for Partiai Summary Judgment
alleges that ”Defendant could have amended its administrative plan but refused to
do so in time for Defendant’s deadline,” Doc. #41, PageiD#976, and that ”DlVlHA
refused to modify its administrative rules on a timely basis to accommodate
Plaintiff's request for a reasonable accommodation," i'd. at PagelD#982.
Accordingly, there is no reason for the Court not to consider this argument.

Even assuming that Freedom's Path asked Greater Dayton Premier
l\/lanagement to amend its Administrative Plan in December of 2015 to pave the
way for its application of VASH vouchers when the next Notice of Funding
Avaiiability was issuedr and even assuming that this request would be deemed

timely, genuine issues of material fact still preclude summary judgment in favor of

Freedom's Path on this issue

52

Aithough Taylor's December 15, 2015, email suggests that Greater Dayton
Premier l\llanagement amend its Administrative Plan so that it will be able to apply
for VASH vouchers on behalf of Freedom's Path, it does not mention the FHA or
the ADA and does not explicitly request a ”reasonable accommodation” under
either of those statutes.

This is not necessarily fatal to the claim. See MX Group, lric. v. City of
Covi'ngton, 293 F.3d 326, 344 16th Cir. 2002) lrejecting defendants' claim that an
entity need not make a reasonable accommodation unless specifically asked to do
so); Robertson v. Las Ani]mas Ctj/. Sheri'ff’s Dep’t, 500 F.3d 1 185, 1 197 iiOth Cir.
2007) (”When an individual's need for an accommodation is obvious, the
individual's failure to expressly 'request’ one is not fatal to the ADA ciaim.");
l/I/i]ndham v. Harri's Ctj/., 875 F.3d 229, 237 15th Cir. 2017) iholding that when a
plaintiff fails to request an accommodation in specific and direct terms, he can still
if he proves that the ”disabiiity, resulting limitation and necessary reasonable
accommodation” were ”open, obvious and apparent" to the pubic entity's agents).

The question then becomes whether, in December of 2015, Freedom's
Path's request that Greater Dayton Premier lVianagement amend its Administrative
Plan was sufficient to put Greater Dayton Premier l\/ianagement on notice of the
need for a ”reasonable accommodation” under the FHA or the ADA. Notably, this
case is one step removed from the more-typical scenario in which a disabled
individual requests a reasonable accommodation in the form of a policy

modification that will enable him or her to fully participate in a program

53

administered by a public entity or have equal access to a particular dwelling. in
such a case, the need for an accommodation is often apparent.

Here, it is not a disabled individual making the request for an
accommodation. Rather, a development company is seeking Greater Dayton
Premier i\/ianagement’s assistance in obtaining funding for its Freedom's Path
project. Aithough it could be argued that Greater Dayton Premier lVianagement
knew or should have known that many of the prospective tenants were disabled, a
reasonable jury could conclude that, under the circumstances presented here, the
need for a ”reasonable accommodation” under the ADA or FHA was not “open,
obvious and apparent." This is particularly true, given that Taylor's email message
makes no mention of the disabled status of the prospective tenants, no mention of
the ADA or FHA, and no mention of any ”accommodation." it simply asks Greater
Dayton Premier l\/lanagement to remove the policy barriers which blocked funding
for the project.

in the Court's view, there is a genuine issue of material fact as to whether
the communications that took place in December of 2015 between Taylor and
Heapy were sufficient to put Greater Dayton Premier i\lianagement on notice that
Freedom's Path was requesting an accommodation under the ADA or the FHA, or
whether the need for such accommodation under those statutes was obvious.
Accordingly, the Court OVERRULES Plaintiff's lViotion for Partiai Summary
Judgment, Doc. #41, and Greater Dayton Premier l\/|anagement’s iViotion for

Summary Judgment on this claim, Doc. #40.

54

iV. Conclusion

The Court OVERRULES Greater Dayton Premier i\/ianagement's l\llotion to
Strike Deciaration of Craig Taylor, Doc. #48, and Freedom's Path's l\/lotion for
Partiai Summary Judgment, Doc. #41. Greater Dayton Premier Management's
i\liotion for Summary Judgment, Doc. #40, is SUSTA|NED lN PART and
OVERRULED iN PART. Greater Dayton Premier lVianagement is entitled to
summary judgment on Plaintiff's claims of intentional discrimination and disparate
impact. However, genuine issues of material fact preclude summary judgment on
Plaintiff's ”reasonable accommodation” claim under the ADA and the FHA.

The Court will convene a conference call on Wednesday, Aprii 10, 2018, at
5:00 p.m. (EDT), to set a new trial date, a new deadline for filing pretrial motions,

and to discuss the parties' interest in mediation.

oate: rvlarch 25, 2019 Mv~k<:`\

wALTER H. aide
uNiTED sTATEs oisTeicT JuDoE

55

